Filed 7/19/21 In re D.R. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 In re D.R., a Person Coming Under the Juvenile Court                                          C091701
 Law.

 THE PEOPLE,                                                                            (Super. Ct. No.
                                                                                    JJCJVDE20190000793)
                    Plaintiff and Respondent,

           v.

 D.R.,

                    Defendant and Appellant.



         The minor D.R. appeals a dispositional order entered following the juvenile
court’s sustaining of the allegations in the petition that he had committed burglary in the
first degree and grand theft of a firearm. He complains the juvenile court erred: (1) in
failing to dismiss the grand theft count pursuant to Welfare and Institution Code section
701.1 and (2) in failing to stay the custody time for that count pursuant to Penal Code




                                                             1
section 654.1 The People argue substantial evidence supports the juvenile court’s
determination that the minor had committed grand theft of a firearm, but agree the
juvenile court should have stayed the custody time on grand theft of a firearm. For the
reasons explained herein, we agree with the People. Accordingly, we will modify the
judgment to stay the custody time for the firearm theft. The judgment is otherwise
affirmed.
                                    I. BACKGROUND
        On June 21, 2019, the People filed a wardship petition alleging the minor had
committed burglary of a residence (Pen. Code, § 459—count 1) and grand theft of a
firearm (Pen. Code, § 487, subd. (d)(2)—count 2). The probation department determined
the minor was eligible for deferred entry of judgment, but the minor declined
participation in that program, and the matter was set for a contested jurisdictional
hearing.
        At that hearing, the People presented the testimony of the victims, M.S. and A.A.
M.S. lived next door to the minor, who was friends with her boyfriend A.A. The minor
had been over a couple of times and had a key to their house so that he could feed their
dogs when M.S. and A.A. were out of town. He had performed this task three or four
times. On June 7, 2020, M.S.’s house was broken into sometime between 10:40 a.m.
when she left for work and prior to her return home at around 5:00 p.m.
        A.A. testified to sharing a home with his girlfriend M.S. The minor lived next
door in a house sharing a fence. A.A. was pretty close to the minor, who he thought of as
a little brother. A.A. estimated that the minor had been inside his house approximately
50 times and was familiar with it. A.A. had the minor perform small jobs for him for
which he paid him in cash or trade, including a pocket bike and motorcycle. A.A.




1   Undesignated statutory references are to the Welfare and Institutions Code.

                                              2
admitted that sometimes they smoked together. Following this testimony, an attorney
was appointed to represent A.A., who thereafter refused to answer any questions
concerning what was smoked and whether A.A. had ever paid the minor in drugs.2
         When A.A. returned home from work at approximately 2:00 p.m. on June 7, he
noticed some of his personal items were missing and others had been moved. He was
missing watches, cash, cologne, and a .22-caliber revolver.3 A.A. investigated further
and noticed a window with a damaged screen and a hole in the fence that he shared with
the minor’s home. A.A. reported the break-in to police, telling them he suspected the
minor.
         A.A. also confronted the minor via text message, asking why he would break into
his house when A.A. had security cameras. The minor responded “bare face gang,”
which A.A. understood to mean that the minor did not care whether he was caught on
camera. A.A. offered the minor money to return his property. The minor asked for more
money and wanted to keep the gun. Copies of the text message exchange between A.A.
and the minor were admitted into evidence as Exhibit 1. Those messages suggested the
minor was upset with A.A. because the minor believed he was owed money for work
performed for A.A. A.A. admitted that at least once he had not been able to pay the
minor for his work, but denied that he currently owed the minor money.




2 The juvenile court overruled the minor’s objection that this refusal violated the minor’s
Sixth Amendment rights.
3 While A.A. initially admitted this firearm was not registered to him or M.S., and he did
not have a serial number or bill of sale for the gun, A.A. refused to answer subsequent
questions concerning the registration status of this gun and a shotgun, invoking the Fifth
Amendment. M.S. did not claim the firearm in the insurance claim filed following the
burglary.

                                             3
         Following the close of the People’s case in chief, the court denied the minor’s
motion to dismiss the grand theft charge pursuant to Penal Code section 1118 and its
corollary section 701.1.
         The minor then presented the testimony of Allan Betters with the Bay Area Rapid
Transit Police Department, who relayed that the minor had been stranded at a Bart station
in Antioch at 8:15 a.m. on June 7th. Betters contacted the minor’s mother, who came to
pick him up, arriving at about 10:30 a.m. The minor’s father, D.L., testified that he and
his wife picked the minor up from the Bart station just before 11:00 a.m. They went to a
Jack in the Box to discuss the minor not coming home the night before and stayed there
for about an hour. He then put gas in the car and drove home, arriving about 1:10 p.m.
The minor took a shower and then helped his mother with a yard sale on the side of the
house.
         The minor’s mother, V.R., testified confirming they had retrieved the minor from
Antioch around 11:00 a.m. on the morning on June 7th. They ate at a fast food restaurant
and arrived home after 1:00 p.m. V.R. told the minor to take a shower, and she started
preparing for the yard sale. The minor and his friends helped her prepare for at least 20
minutes. V.R. left her house about 1:50 p.m. to go to a spa. The minor had already left
with his friends to hang out.
         Following the argument of counsel, the court found: (1) A.A. and M.S. were
credible witnesses, (2) the minor had a motive and failed to deny he took A.A.’s property
during a text message string that made no sense unless the minor took that property, and
(3) the minor’s alibi did not cover the entire period of opportunity and put him next door
to the house that was burglarized during the relevant time period. Accordingly, the
juvenile court found beyond a reasonable doubt that the minor had committed first degree
burglary, that he had taken A.A.’s firearm, and that the minor was a person defined
within section 602.



                                              4
       At the disposition hearing, the juvenile court adjudged the minor a ward of the
court, placed him on formal probation under various conditions, and gave him six days in
juvenile hall with credit for time served. The court determined the minor’s maximum
custody time was six years eight months (six years for the burglary and eight months
consecutive for the grand theft of a firearm) and denied the minor’s motion to stay the
eight months under Penal Code section 654. Finally, the court imposed $3,003.27 in
victim restitution (§ 730.6, subds. (a)(2)(B), (h)), a $100 restitution fine (§730.6, subd.
(b)(1)), and struck the remaining fines and fees. The minor timely appealed.
                                     II. DISCUSSION
A.     Grand Theft of a Firearm
       The minor argues the juvenile court abused its discretion in failing to grant the
minor’s motion to dismiss the grand theft of a firearm count at the close of the People’s
case in chief. He attacks only the ownership prong of the offense, contending A.A.’s
testimony that his gun was taken was not credible and that ownership of the gun was not
otherwise corroborated. The minor reasons under these circumstances, the juvenile
“court’s ruling deprived the minor of a fundamentally fair hearing guaranteed by the Due
Process Clause of the 14th Amendment to the U.S. Constitution.” We disagree.
       The denial of a section 701.14 motion is reviewed for substantial evidence. (In re
Andre G. (1989) 210 Cal.App.3d 62, 65.) Because section 701.1 is the juvenile corollary
to Penal Code section 1118, we may look to authority analyzing Penal Code section 1118
(In re Andre G., supra, at pp. 65-66) and its jury trial corollary Penal Code section
1118.1. (C.f. People v. Belton (1979) 23 Cal.3d 516, 520-521 [through the passage of



4 Section 701.1 provides in pertinent part: “the court, on motion of the minor . . . shall
order that the petition be dismissed and that the minor be discharged from any detention
or restriction therefore ordered, after the presentation of evidence on behalf of the
petitioner has been closed, if the court, upon weighing the evidence then before it, finds
that the minor is not a person described by Section 601 or 602.”

                                              5
Penal Code sections 1118 and 1118.1, the legislature created a procedural mechanism for
defendant’s to challenge the sufficiency of evidence presented by the People in their case
in chief].)
       “ ‘ “The standard applied by a trial court in ruling upon a motion for judgment of
acquittal pursuant to [Penal Code] section 1118.1 is the same as the standard applied by
an appellate court in reviewing the sufficiency of the evidence to support a conviction,
that is, ‘whether from the evidence, including all reasonable inferences to be drawn
therefrom, there is any substantial evidence of the existence of each element of the
offense charged.’ ” [Citation.] “The purpose of a motion under [Penal Code] section
1118.1 is to weed out as soon as possible those few instances in which the prosecution
fails to make even a prima facie case.” [Citations.] The question “is simply whether the
prosecution has presented sufficient evidence to present the matter to the [trier of fact] for
its determination.” [Citation.] The sufficiency of the evidence is tested at the point the
motion is made. [Citations.] The question is one of law, subject to independent
review.’ ” (People v Maciel (2013) 57 Cal.4th 482, 522.)
       In conducting this task, “ ‘we review the whole record to determine whether any
rational trier of fact could have found the essential elements of the crime . . . beyond a
reasonable doubt. [Citation.] The record must disclose substantial evidence to support
the verdict—i.e., evidence that is reasonable, credible, and of solid value—such that a
reasonable trier of fact could find the defendant guilty beyond a reasonable doubt.
[Citation.] In applying this test, we review the evidence in the light most favorable to the
prosecution and presume in support of the judgment the existence of every fact the [trier
of fact] could reasonably have deduced from the evidence. [Citation.] “Conflicts and
even testimony [that] is subject to justifiable suspicion do not justify the reversal of a
judgment, for it is the exclusive province of the trial judge . . . to determine the credibility
of a witness and the truth or falsity of the facts upon which a determination depends.
[Citation.] We resolve neither credibility issues nor evidentiary conflicts; we look for

                                               6
substantial evidence. [Citation.]” [Citation.] A reversal for insufficient evidence “is
unwarranted unless it appears ‘that upon no hypothesis whatever is there sufficient
substantial evidence to support’ ” the [judge’s] verdict.’ ” (People v. Manibusan (2013)
58 Cal.4th 40, 87.)
       In denying the minor’s section 701.1 motion after the close of the People’s case in
chief, the juvenile court found A.A.’s testimony credible, noting A.A. reported the crime
to the police and testified in court. While acknowledging A.A.’s hesitancy after his
realization that he had been testifying concerning an unregistered gun, the court noted
this did not mean that the gun had not been stolen. The minor renewed his insufficiency
contentions in his closing argument that the victims had no standing to the firearm
alleged to have been stolen because it was not registered, the victims did not have a serial
number for the gun, nor did they have any other paperwork establishing ownership. As
such, the minor reasoned, the victims may have had possession, but not ownership.
       Thereafter, the juvenile court again found A.A. credible, stating “[A.A.] had some
rough edges and there was some slightly rough edges to some parts of his testimony, but
nothing to cause me to doubt his veracity, or that this burglary occurred, or that he had
this property taken as he said.” Accordingly, the juvenile court determined beyond a
reasonable doubt that the minor had committed grand theft of a firearm. Substantial
evidence supports both the trial court’s denial of the section 701.1 motion and its ultimate
determination following the minor’s renewed arguments that the minor had committed
grand theft of a firearm. (People v. Manibusan, supra, 58 Cal.4th at p. 87; People v
Maciel, supra, 57 Cal.4th at p. 522.)
       Unlike other types of theft, which may be grand or petit depending on the value of
the property taken (see CALCRIM No. 1801), theft of a firearm is by definition grand
theft. (Pen. Code, §§ 487, subd. (d)(2), 490.2, subd. (c).) Accordingly, we find it helpful
to look to the elements of theft for guidance concerning the minor’s arguments. “The
elements of theft by larceny are well settled: the offense is committed by every person

                                             7
who (1) takes possession (2) of personal property (3) owned or possessed by another, (4)
by means of trespass and (5) with intent to steal the property, and (6) carries the property
away.” (People v. Davis (1998) 19 Cal.4th 301, 305.)
       As explained in the notes following CALCRIM No. 1800 concerning larceny:
“The victim of a theft does not have to be the owner of property, only in possession of it.
(People v. Edwards (1925) 72 Cal.App. 102, 116 [236 P. 944], disapproved on other
grounds in In re Estrada (1965) 63 Cal.2d 740, 748 [48 Cal.Rptr. 172, 408 P.2d 948].)
‘Considered as an element of larceny, “ownership” and “possession” may be regarded as
synonymous terms; for one who has the right of possession as against the thief is, so far
as the latter is concerned, the owner.’ (Ibid.; see also People v. Davis (1893) 97 Cal. 194,
195 [31 P. 1109] [fact that property in possession of victim sufficient to show
ownership].)”
       Here, A.A. testified that among the items stolen from his house was a .22-caliber
revolver. A.A. had not registered this gun, nor did he have any paperwork or a serial
number. However, testimony and text messages between A.A. and the minor showed
that the minor was upset that he had not been paid and that he ultimately agreed to return
A.A.’s property for money, with the exception of the gun, which the minor said he
needed more. The minor has provided no authority establishing that a victim’s testimony
that his gun was stolen from his home is legally insufficient to establish ownership of that
gun for purposes of grand theft of a firearm, nor do we think such a limitation is
warranted. Accordingly, the minor has not established juvenile court error.
B.     Penal Code Section 654
       The minor complains the juvenile court erred when it denied his oral Penal Code
section 654 motion to stay the grand theft because both charges were incident to the same
intent and objective, to wit, to steal items from A.A.’s house in an attempt to recoup
funds from A.A. that the minor felt were owed. The People concur the juvenile court’s



                                             8
failure to stay the custody time associated with the grand theft count was error. We agree
with the parties.
       As the Supreme Court explained in People v. Harrison (1989) 48 Cal.3d 321: “It
is well settled that [Penal Code] section 654 protects against multiple punishment, not
multiple conviction. [Citation.] The statute itself literally applies only where such
punishment arises out of multiple statutory violations produced by the ‘same act or
omission.’ [Citation.] However, because the statute is intended to ensure that defendant
is punished ‘commensurate with his culpability’ [citation], its protection has been
extended to cases in which there are several offenses committed during ‘a course of
conduct deemed to be indivisible in time.’ [Citation.]
       “It is defendant’s intent and objective, not the temporal proximity of his offenses,
which determine whether the transaction is indivisible. [Citations.] We have
traditionally observed that if all of the offenses were merely incidental to, or were the
means of accomplishing or facilitating one objective, defendant may be found to have
harbored a single intent and therefore may be punished only once. [Citation.]
       “If, on the other hand, defendant harbored ‘multiple criminal objectives,’ which
were independent of and not merely incidental to each other, he may be punished for each
statutory violation committed in pursuit of each objective, ‘even though the violations
shared common acts or were parts of an otherwise indivisible course of conduct.’ ”
(People v. Harrison, supra, 48 Cal.3d at p. 335.) “A trial court’s express or implied
determination that two crimes were separate, involving separate objectives, must be
upheld on appeal if supported by substantial evidence.” (People v. Brents (2012)
53 Cal.4th 599, 618.)
       Here, the trial court denied the minor’s oral Penal Code section 654 motion,
finding the two offenses had separate elements, and thus, section 654 did not apply.
However, here the evidence shows the minor had only one intent and objective when he
entered A.A.’s home: to steal items contained therein in an ill-advised attempt to recoup

                                              9
the money he believed he was owed. As such, the minor may be punished only once for
the burglary (accomplished by entering the home to steal) and the attendant theft of
A.A.’s personal property contained therein (including the firearm that he took). (See
People v. McFarland (1962) 58 Cal.2d 748, 762 [654 applied because the burglary and
grand theft “were motivated by one objective, theft”]; People v. Allen (1999) 21 Cal.4th
846, 866-867 [defendant may be convicted of both burglary and concealing property
taken in that burglary, but the sentence for the latter must be stayed pursuant to Penal
Code section 654].) Accordingly, we will modify the judgment to stay the eight months
of custody time associated with the grand theft of a firearm count.
                                   III. DISPOSITION
       The judgment is modified to reflect that the eight months associated with grand
theft of a firearm is stayed pursuant to Penal Code section 654. The juvenile court shall
prepare an amended minute order reflecting the stay of this portion of the minor’s
available custody time. The judgment is affirmed as modified.


                                                         /S/

                                                  RENNER, J.



We concur:


/S/

HULL, Acting P. J.


/S/

MAURO, J.



                                             10